Case 7:19-mj-10756-UA Document 29 Filed 05/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a ~ — -X
UNITED STATES OF AMERICA
ORDER
* 1 LST UR
WILLIAM HARDEE, 19 MJ 10756
Defendant.
eee eeenneeeeeeneeeeeeeeee . ex

 

By letter dated May 15, 2020, defendant William Hardee appealed the magistrate judge’s
denial of bail in this case. (Doc. #28).

A bail review hearing is hereby scheduled for May 28, 2020, at 3:00 p.m. Because of
the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendant waives his right to be physically present and consents to
appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By May 22, 2020, defense counsel shall advise the Court in writing as to whether his
client waives his right to be physically present and consents to appear by telephone.

2. By May 26, 2020, the government shall submit a written response to defendant’s May
15 letter.

3. At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: May 20, 2020
White Plains, NY SO ORDERED:

Vl

Vincent L. Briccetti, U.S.D.J.

 
